Citation Nr: 0332038	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a claim of entitlement to service connection 
for a back disorder.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1984 to May 1985 
and November 1990 to September 1991.  She also had additional 
periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama, denied the above claims.

In June 2003, the veteran provided oral testimony before the 
Board at a personal hearing, a transcript of which has been 
associated with the veteran's claims file.

The Board notes that the first issue on appeal was previously 
stated as entitlement to service connection for a back 
disorder.  However, review of the veteran's claims folder 
reveals that this issue had previously been denied by the RO 
by rating actions in June 1997 and April 1999.  These 
decisions were not appealed.  As such, the issue has been 
restated as set forth above.

The issues of entitlement to service connection for tinnitus 
and for a back disorder on the merits are the subject of the 
REMAND herein.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a back disorder by rating action dated 
in April 1999.  She did not appeal this determination.

2.  Evidence submitted since the April 1999 RO decision 
denying entitlement to service connection for a back disorder 
is not duplicative of evidence previously on file and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.

CONCLUSIONS OF LAW

1.  The unappealed April 1999 RO decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).

2.  Subsequent to the decision of April 19999 that denied 
entitlement to service connection for a back disorder, new 
and material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2003).  
In any event, based on the favorable decision discussed 
below, the Board finds that any failure in VA's duty to 
notify and assist the veteran regarding his claim for new and 
material evidence is moot.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Finality/New and Material Evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
application to reopen her claim was filed before August 2001, 
the new regulatory criteria are not applicable.

In June 1997, the RO denied entitlement to service connection 
for a back disorder.  At that time, the evidence showed that 
the veteran was treated for a back pain during service in 
August 1991; however, this was deemed to be acute and 
transitory without any post-service medical evidence of a 
back disorder etiologically related to service.  In April 
1999, the RO again denied the veteran's claim of entitlement 
to service connection for a back disorder.  The post-service 
medical evidence which was received in support of her claim 
suggested back pains associated with menses and intermittent 
back pain associated with a previous car accident.  The 
veteran's claim was denied as the back disorder had not been 
etiologically related to service.  The veteran did not appeal 
this decision, thus it became final.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

Once a denial of a claim for service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  The evidence received subsequent to April 1999 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

VA outpatient treatment records dated from August 2000 to 
October 2000 show that the veteran was diagnosed as having a 
ten year history of chronic mechanical low back pain.  She 
referred to a slip and fall incident which she indicated 
occurred during her period of active duty for training in 
August 2000.

Orders from the Alabama State Military Department received in 
April 2001 show that the veteran was ordered to annual 
training for the period of August 7, 2000 to August 21, 2000.

Service medical records received in June 2003 for the period 
of August 1999 to September 1999 show that the veteran was 
treated for chronic low back pain.  A prior medical history 
of a motor vehicle accident in 1991 was referenced.  The 
veteran indicated that her symptoms had never fully resolved.  
An additional service medical record dated in May 1991 shows 
that the veteran related a history of a bus accident in 
January 1991 with mild cervical strain.

During her June 2003 testimony before the Board, the veteran 
indicated that she initially injured her back in a motor 
vehicle accident in January 1991 when she was riding in the 
very back of a bus that was rear-ended while on active duty 
in the Persian Gulf Theater of Operations.  She indicated 
that she was removed from the bus on a stretcher wearing a 
neck brace and treated for symptoms associated thereto.  She 
added that she has endured chronic low back pain ever since.  
She also indicated that her symptoms were aggravated by a 
slip and fall incident which occurred while she was on active 
duty for training in August 2000.

The foregoing evidence is new in that it was not previously 
of record and is significant as it provides a current 
diagnosis of a back disorder and inservice occurrence 
thereof.  This evidence was not before VA in April 1999 and 
bears directly and substantially upon the specific matter 
under consideration.  For this reason, the Board finds that 
the evidence added to the record since April 1999 is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a back 
disorder having been submitted, the claim is reopened.  To 
this extent only, the appeal is granted.


REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claims so that she 
is afforded every possible consideration and to comply with 
due process.  VA has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2) 
(2002).  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

A review of the veteran's claims folder reveals that in 
October 1996, the RO attempted to obtain medical records of 
the veteran from the Columbia Regional Medical Center in 
Montgomery, Alabama.  In a letter also dated in October 1996, 
the Columbia Regional Medical Center replied that the request 
could not be processed absent written authorization from the 
veteran that was dated within 60 days.  It is not clear that 
such authorization was obtained from the veteran and whether 
further attempt to secure such records was undertaken.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
September 1998, the veteran indicated that she was treated at 
the Montgomery Regional and Baptist Hospital on August 3, 
1997.  It appears that the identified medical treatment 
records have not been associated with her claims folder.

A request for medical records from the veteran's period of 
active duty for training with the Alabama Army National Guard 
made in February 2002 shows that it was indicated that 
records of the veteran were available and would be processed 
within two days.  It appears that the medical records 
referenced in the foregoing request have not been associated 
with the claims folder.

Finally, the Board notes that the veteran had been scheduled 
to appear for a VA examination in April 1999 but failed to 
report as scheduled.  As there is in-service evidence of a 
motor vehicle accident in January 1991, in-service reported 
intermittent back pain, post-service reported back pain, and 
a possible intervening slip and fall incident, the Board is 
of the opinion that the veteran be afforded a VA examination 
to determine the nature and etiology of any current back 
disorder.

Similarly, during her June 2003 testimony, the veteran 
reported that during her period of service while stationed in 
the Persian Gulf Theater of Operations, she had to sleep near 
a generator which resulted in her developing bilateral 
tinnitus, with the left ear being more severe than the right.  
A report of medical examination dated in April 1991 and 
completed at the time of her release from active duty shows 
that the veteran had reported left ear hearing loss which she 
noticed in March 1991 which she attributed to sleeping next 
to a generator.  As such, she should be afforded a VA 
examination to determine the etiology of any current 
complaints of tinnitus noted on examination.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  As such, the veteran should be afforded a the 
aforestated VA examinations in order to obtain appropriate 
opinions.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.
  
Accordingly, this claim is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Request that the veteran identify all 
medical care providers who have examined 
or treated her for her back disorder and 
tinnitus since her separation from 
service.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder.

3.  Attempt to obtain additional records, 
if any, from the Columbia Regional 
Medical Center in Montgomery, Alabama; 
and the Montgomery Regional and Baptist 
Hospital for treatment on August 3, 1997. 

4.  Obtain from the Alabama Army National 
Guard medical records from the veteran's 
period of active duty for training, to 
include her annual training from 
August 7, 2000, to August 21, 2000. 

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for an appropriate 
VA orthopedic examination.  The claims 
file and a separate copy of this Remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  

The examiner is asked to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any currently 
diagnosed back disorder.  The examiner 
should state whether or not the veteran 
currently has a back disorder.  If 
present, the examiner should also state 
whether it is at least as likely as not 
that any currently diagnosed back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, i.e., the January 1991 
motor vehicle accident or a post-service 
intervening injury.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA audiological 
examination.  The claims file and a 
separate copy of this Remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.  

The examiner is asked to provide an 
opinion as to the likely etiology of any 
current complaints of tinnitus.  
Specifically, the examiner should state 
whether it is at least as likely as not 
that any currently diagnosed tinnitus had 
its onset during active service or is 
related to any in-service disease or 
injury, to include acoustic trauma from 
exposure to a generator during service.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further claim adjudication.

8.  Readjudicate the veteran's claims for 
service connection for a back disorder 
and tinnitus.  If the benefit sought on 
appeal remains denied, provide the 
veteran with a Supplemental Statement of 
the Case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



